Citation Nr: 9920853	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-31 098	)	DATE
	)
	)
                     
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1952 to October 
1955.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno.

The veteran provided testimony before a Hearing Officer at 
the RO in December 1997, a transcript of which is of record.

The case was remanded by the Board in September 1998 on 
procedural grounds for a Supplemental Statement of the Case 
on the issue of entitlement to an increased evaluation for 
the veteran's service-connected psychiatric disorder which 
was inextricably intertwined with the total rating question 
as clearly so identified at the personal hearing.  

The current rating has been in effect since 1971 and is now 
protected.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Although VA Vocational Rehabilitation and Education (VR&E) 
efforts have been discussed in the veteran's case for years, 
(i.e., even before the rating assigned from 1971), and it is 
presumed that he has participated in some of these efforts, 
his VR&E file is not associated with the claims folder.

A recent VA examination noted that the veteran was now in 
receipt of Social Security (SSA) benefits.  The SSA file is 
also not associated with the claims folder.

Prior to the initial forwarding of the case to the Board, the 
veteran provided some preliminary information concerning 
several jobs which he had had for brief periods, and the RO 
contacted him for further delineation of some of that 
information.  

In a VA Form 21-8940 filed in 1996, the veteran reported that 
he had worked at two care centers in maintenance work since 
1984, but had been under continuous care for disability since 
1993 and had not worked at all since January 1994.   In 
another VA Form 21-4138, filed in December 1997, he stated 
that he had been fired from both of these maintenance jobs 
because he could not get along with his boss.  He provided 
similar testimony at the personal hearing in December 1997.  

VA Forms 21-4192 were received from those two facilities 
reflecting that the veteran had indeed worked for them in 
maintenance from July 1984 to December 1988, and then from 
December 1989 to February 1994 as a groundskeeper or 
maintenance helper; his annual wages for the former position 
were cited as $10,869.  Neither institution indicated the 
reason for termination of employment.  

There is no up-to-date documentation of record as to his 
recent work, if any, and/or circumstances of termination for 
that or other employment.  




In a VA Form 21-4138 filed in June 1997, the veteran stated 
that not only was his psychiatric disability severely 
disabling from an occupational standpoint, but that this 
mental health difficulty had clearly impacted on his other 
severe heart problems as well and they were both making each 
other worse, all of which he stated was documented in his VA 
records from Las Vegas.  The Board construes this as a claim 
for service connection for a cardiovascular disability as 
secondary to the service-connected psychiatric disability.

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Written statements were recently submitted by the veteran's 
daughter and his ex-wife as to his inability to cope.

The veteran has indicated that he has continued his 
outpatient visits at a VA facility, and some of those records 
have been added to the file.  However, any associated 
psychological reports, specialized testing, and a clear-cut 
delineation of the nature of current medications and how they 
may impact on the veteran's ability to socialize and more 
particularly, to work, are not of record.  He has also been 
treated for other nonservice-connected disabilities including 
of a cardiovascular nature.  

The most recent VA psychiatric examination in February 1998 
showed few clinical findings reflective of the actual degree 
of psychiatric impairment, and provided no Global Assessment 
of Functioning (GAF) score, nor other basis for the assertion 
that his disability did not now appear to preclude total 
employment.  

The veteran was noted to have been on a manic spree during 
which time he spent money extravagantly, and that he was now 
going to have to declare bankruptcy for a debt of $30,000.  
No recent GAF score is otherwise of record.  




The examiner diagnosed the veteran as having schizoaffective 
disorder of a moderate nature, but there is no documentation 
to back-up that assessment and the apparent generalized 
diagnostic modification, and apparently no psychological or 
any other diagnostic tests were undertaken to support the 
conclusions stated.

Since the case was returned from the prior Board remand, the 
veteran's representative has specifically requested that an 
adequate, comprehensive VA psychiatric assessment be 
undertaken to include all of those factors required under 
current schedular and other guidelines.  The Board finds that 
this is an entirely reasonable request.

Parenthetically, it is also noted that during the course of 
the current appeal, the VA schedular criteria for rating 
psychiatric disabilities were revised, in general based upon 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 3rd and 4th editions 
(DSM-III-R and DSM-IV) respectively.  Under various 
regulatory and judicial guidelines, the veteran is entitled 
to the benefit of those criteria which are most beneficial to 
him.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the two issues 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his psychiatric 
and cardiovascular symptomatology since 
service.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should obtain and associate 
with the claims file the veteran's VA 
VR&E records.

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

4.  Bankruptcy and other financial 
documentation such as tax returns or bank 
statements, etc., [from the past several 
years which may shed some light on the 
veteran's manic episodes, as claimed to 
involve extravagant overspending, etc.], 
should be acquired by the RO and added to 
the claims folder, after soliciting the 
assistance of and appropriate 
clarification and release from the 
veteran in that regard.

5.  The RO should contact the two 
employers for whom there are recently 
signed and partially filled-in VA Forms 
21-4192 to clarify the nature of and 
circumstances surrounding the termination 
of the veteran's employment.  

6.  The RO should also ask that the 
veteran provide information with regard 
to any employment he has sought and/or 
from which he has been terminated since 
those two above-cited maintenance jobs, 
and similar objective verifying data 
should be acquired thereon by the RO and 
associated with the claims file.

7.  The RO should arrange for examination 
of the veteran by a board composed of a 
VA psychiatrist and a cardiologist for 
the purpose of ascertaining the nature 
and extent of severity of his paranoid 
schizophrenia and the nature, extent of 
severity, and possible causal 
relationship between the service-
connected psychiatric disability and any 
heart disorder(s) found present.

The claims file, copies of the previous 
and amended criteria for rating 
psychiatric and heart disorders, and 
separate copies of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examiners must 
annotate the examination reports in this 
regard. 

The psychiatric examiner should identify 
all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by paranoid 
schizophrenia.  If there are other 
psychiatric disorders found, in addition 
to paranoid schizophrenia, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  




If a psychiatric disorder(s) other than 
paranoid schizophrenia is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
paranoid schizophrenia, and, if not so 
related, whether the veteran's paranoid 
schizophrenia has any effect on the 
severity of any other psychiatric 
disorder.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's service-connected paranoid 
schizophrenia.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from paranoid schizophrenia.  The 
examiner must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of paranoid schizophrenia is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The impact of medications for the 
service-connected disability as they may 
reflect on or otherwise impact on the 
veteran's ability to work should also be 
discussed in detail, with annotations as 
required.

The cardiologist should identify and 
diagnose all cardiovascular 
symptomatology.  The cardiologist and 
psychiatrist should express an opinion as 
to whether any heart disorder(s) found on 
examination is or are secondary to the 
service-connected paranoid schizophrenia.  

If no such relationship is determined to 
exist, the examiners must express an 
opinion as to whether any such heart 
disorder(s) is or are aggravated by the 
service-connected paranoid schizophrenia.  
If such aggravation is determined to 
exist, the examiners must address each of 
the following medical issues:

(1) The baseline manifestations which are 
due to the effects of any heart 
disorder(s) found on examination;

(2) The increased manifestations which, 
in the examiners' opinion, are 
proximately due to service-connected 
paranoid schizophrenia based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any heart disorder(s) is or are 
proximately due to the service-connected 
paranoid schizophrenia.

The psychiatrist must be requested to 
express an opinion as to the impact of 
the service-connected paranoid 
schizophrenia on the veteran's ability to 
obtain and retain employment and, should 
in fact opine as to whether it has in 
effect rendered him unemployable.  

If the psychiatrist and cardiologist have 
determined that heart disease is 
secondary to the service-connected 
psychiatric disability, they must opine 
as to whether the psychiatric and heart 
disorders have rendered the veteran 
unemployable.  Any opinions expressed 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

9.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 70 percent for 
paranoid schizophrenia.  The RO should 
adjudicate the issue of entitlement to 
service connection for heart disease as 
secondary to the service-connected 
paranoid schizophrenia with application 
of 38 C.F.R. § 3.310(a) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  The RO 
should readjudicate the issue of 
entitlement to a total disability rating 
for compensation purposes based on 
individual unemployability.  The RO 
should also document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1998).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


